an action inter alia to restrain the Village of Great Neck and its board of trustees from proceeding with the acquisition and improvement of real property located in the said village for use as a municipal parking field, the appeal, as limited by appellant’s brief, is from so much of an order of the Supreme Court, Nassau County, entered October 29, 1976, as (1) denied defendants’ motion to dismiss the complaint for failure to state a cause of action and (2) granted, to a stated extent, plaintiffs’ motion for a preliminary injunction. Order affirmed insofar as appealed from, without costs or disbursements, and with a direction for an immediate examination before trial and trial in accordance herewith. Upon the argument of this appeal, counsel for both sides agreed that they could proceed to the trial of this action within one week. The attorney for the plaintiffs so stated upon the condition that appellants produce the Mayor of the defendant municipality for examination before trial, and the attorney for the appellants agreeing to so do, upon 24 hours’ notice. Under these circumstances, the parties are directed to proceed to examination before trial and trial in accordance with the foregoing; plaintiffs to file the requisite note of issue, with waiver of further pretrial procedures, and the parties are directed to proceed to an immediate trial. We have not reached the merits of this appeal, except insofar as we hold *989that the complaint, interpreted liberally, is sufficient on its face to state a cause of action. Rabin, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.